Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 11, 2019

                                      No. 04-19-00030-CR

                                       Joseph Lee GORE,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                   Trial Court No. B17658
                           Honorable Rex Emerson, Judge Presiding

                                         ORDER
       Appellant’s brief was due on April 8, 2019. Before the due date, Appellant filed a first
motion for a sixty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. We caution Appellant that any further motion for
extension of time to file the brief will be disfavored.
        We ORDER Appellant to file the brief not later than June 10, 2019. If Appellant fails to
file the brief as ordered, we may abate this appeal and remand the cause to the trial court for an
abandonment hearing. See TEX. R. APP. P. 38.8(b).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court